DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	The Office mailed a requirement for the election of species on 30 December 2020.  Applicant elected SEQ ID NO:742 and SIN288 without traverse on 19 February 2021.  Claims 1-20 as filed on 17 September 2019 were examined and rejected in an Office action mailed on 9 April 2021.  Applicant responded on 8 July 2021, cancelling claims 6, 9 and 15, amending claims 1-5, 7-8, 10, 12-14, 17 and 19; and adding claims 21-25.  A Final Rejection of claims 10-14 and 16-25 was mailed on October 12, 2021.
Applicant filed a Request for Continuing Examination on 22 December 2021 cancelling claims 11, 13, 21-22 and 25 and amending claims 12 and 23 and adding claims 26-35.
Claims 12, 14, 16-20, 23 and 26-35 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

SEQ ID NO:14 encodes SEQ ID NO:742.  SEQ ID NO:288 encodes SEQ ID NO:487.

Withdrawal of Objections and Rejections
4.3.	The rejection of claims 12 and 16-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schön et al., US Patent Publication No. US 2012/0227134 A1 withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled or withdrawn claim is rendered moot.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 26-27 and  31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new rejection.
Claim 26 depends from claim 23 and has the limitation “said amino acid sequence”  It is indefinite whether this refers to the limitation in line 5 or line 6.  In one reasonable interpretation of the claim it fails to further narrow claim 23.  In the other, it narrows claim 23 to require one of two specific amino acid sequences.
Claims 27 and 31-32 are rejected under the same analysis.

Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 26-27 and  31-32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This is a new rejection.
As seen supra in the rejection under 35 USC 112(b), one reasonable interpretation of the claims is that the limitation “said amino acid sequence” reads on the first occurrence of the antecedent basis in the base claim.  In that case, these claims fail to further limit the claim from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 23, 26-27, and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schön et al., US Patent Publication No. US 2012/0227134 A1, claiming priority to 5 November 2010.
As seen in the alignment below, Schön et al. teaches a sequence that is over 98% identical to instant 742.  Claim 1 of Schön is directed at creating a transgenic plant with increased yield.  

(b2) growing the plant of the invention in the soil and comparing the yield with the yield of a standard, an origin or a wild type plant and selecting and growing the plant, which shows a higher yield or the highest yield, if the water supply is optimal for the origin or wild type plant.

Visual symptoms of injury stating for one or Visual symptoms of injury stating for one or any combination of two, three or more of the following features: wilting; leaf browning; loss of turgor, which results in drooping of leaves or needles stems, and flowers; drooping and/or shedding of leaves or needles; the leaves are green but leaf angled slightly toward the ground compared with controls; leaf blades begun to fold (curl) inward; premature senescence of leaves or needles; loss of chlorophyll in leaves or needles and/or yellowing.

Schön et al., para. 0136.  Schön et al. also teaches constitutive and tissue-specific promoters (para. 0567) and thus claims 16-17 are obvious.  Schön et al. teaches transformed plant cells and plants (claims 1 & 15) s.  Therefore claims 23 and 30 are obvious.    Claims 26-27 are included in this rejection because their scope is indefinite but arguably each has the same scope as claim 23.  (See rejections under 35 USC 112 paragraphs supra.)  Claims 31-32 are included in this rejection because their scope is indefinite but arguably each has the same scope as claim 23.  (See rejections under 35 USC 112 paragraphs supra.)

Applicant’s Arguments and Response

Applicant argues that Schön et al. doesn’t teach an association of the overexpression of Schön et al.’s SEQ ID NO: 12239 with increased drought resistance.  Response, p. 7.  The relevance of that argument is questionable.  There is no requirement under 35 USC 103 that the teachings of the prior art reference need to exactly duplication the teachings of the teachings of the specification associated with the rejected claims.  
The Federal Circuit in the In re Gleave decision considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  
In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  
The party arguing against the validity of the reference as prior art, Gleave, presented the same arguments that Appellant presents – merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, held that a claim listing individually sequences still fully describes each individual sequence.  Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment.  Id., p. 1240.  
Although Schön et al. admittedly teaches thousands of sequences, it still specifically and distinctly teaches each individual sequence.  Furthermore, for the reasons given supra, Schön et al. clearly envisioned using its invention for improving drought resistance in transgenic plants.  
The MPEP confirms this approach: "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  MPEP § 2123 (citing to Merck & Co. v. Biocraft Labs, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)).  Section 2123 continues that "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . ."  MPEP § 2123 (quoting In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).
Ssee also Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed.Cir.2005) (rejecting "the notion that [a compound] cannot anticipate because it appears without special emphasis in a longer list."))
Regarding the last full paragraph on page 8 of the response, with all due respect, the relevance of Applicant’s argument is unclear.  Where does the Office action reference Schön et al.’s SEQ ID NO:12196?  The argument in the above paragraph on page 8 appears to erely be a strawman argument and is not considered further.  



US-13-510-220-12239
; Sequence 12239, Application US/13510220
; Publication No. US20120227134A1
; GENERAL INFORMATION
;  APPLICANT: Schoen, Hardy
;  APPLICANT:Thimm, Oliver
;  APPLICANT:Ritte, Gerhard
;  APPLICANT:Blaesing, Oliver
;  APPLICANT:Henkes, Stefan
;  APPLICANT:Bruynseels, Koen
;  APPLICANT:Hatzfeld, Yves
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Reuzeau, Christophe
;  APPLICANT:Vandenabeele, Steven
;  APPLICANT:McKersie, Bryan
;  APPLICANT:Kolliparra, Krishna
;  APPLICANT:Dammann, Christian
;  TITLE OF INVENTION: PLANTS WITH INCREASED YIELD
;  FILE REFERENCE: 13987-00183-US
;  CURRENT APPLICATION NUMBER: US/13/510,220
;  CURRENT FILING DATE: 2012-05-16
;  PRIOR APPLICATION NUMBER: PCT/IB2010/055028
;  PRIOR FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/262,152
;  PRIOR FILING DATE: 2009-11-18
;  PRIOR APPLICATION NUMBER: US 61/316,415
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: US 61/366,561
;  PRIOR FILING DATE: 2010-07-22
;  PRIOR APPLICATION NUMBER: EP 09176253.4
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: EP 10157353.3
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: EP 10170505.1
;  PRIOR FILING DATE: 2010-07-22
;  NUMBER OF SEQ ID NOS: 13934
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12239
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Hordeum vulgare var. distichum
US-13-510-220-12239

  Query Match             98.7%;  Score 612;  DB 10;  Length 117;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60


              |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGQYY 117




Conclusion
7.	Claims 12, 14, 16-20,28- 29, 35 are allowed.
Claim 12 is allowed because, although it abstractly claims an expression construct for SEQ ID NO:742 or SEQ ID NO:287, the use of such a construct is directly taught by the specification.
Claim 29 and similar claims allowed because it/they restrict the scope to a polypeptide encoded by SEQ ID NO:288.  The polypeptide encoded by SEQ ID NO:288 is SEQ ID NO:742 based on current analysis by the Office.  SEQ ID NO:742 is not taught by SIN Schön et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/RUSSELL T BOGGS/Examiner, Art Unit 1663